     Case 4:19-cv-02994 Document 25 Filed on 01/30/20 in TXSD Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


DISH NETWORK L.L.C.,                         §
                                             §      Civil Action No. 4:19-cv-2994
               Plaintiff,                    §
                                             §
       v.                                    §
                                             §
HUNG TRAN and THI NGA NGUYEN,                §
d/b/a Easybox IPTV,                          §
                                             §
               Defendants.                   §
                                             §

                       Plaintiff DISH Network L.L.C.’s Motion to Seal
                      Exhibit 2 to the Declaration of Michael Schwimmer

       Plaintiff DISH Network L.L.C. (“DISH”) respectfully moves the Court to seal Exhibit 2 to

the Declaration of Michael Schwimmer, which is concurrently being filed in support of DISH’s

Motion for Default Judgment.

       Although “Courts have recognized that the public has a common law right to inspect and

copy judicial records…[that] right is not absolute.” SEC v. Van Waeyenberghe, 990 F.2d 845, 848

(5th Cir. 1993) (citing Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978)). The principles

governing the sealing of court materials are applied differently depending on the circumstances of

a particular case. Where the materials relate to a dispositive issue in the case, the interest in

disclosure is highest. Kaesemeyer v. Legend Mining USA Inc., No. 6:17-CV-01520, 2018 WL

4344584, at *2 (E.D. La. Sept. 11, 2018). In contrast, “[w]here the materials relate to non-

dispositive issues, the interest in disclosure is less compelling.” Erfindergemeinschaft Uropep

GBR v. Eli Lilly & Co., No. 2:15-CV-1202-WCB, 2017 WL 434207, at *2 (E.D. Tex. Feb 1, 2017).

In deciding whether a document should be sealed, “[t]he court must balance the public’s common

law right of access against the interests favoring nondisclosure.” Van Waeyenberghe, 990 F.2d at

848. “Federal courts routinely limit the public’s access to commercially sensitive…information.”
      Case 4:19-cv-02994 Document 25 Filed on 01/30/20 in TXSD Page 2 of 3



Rodriguez v. United Rentals (N. Am.), Inc., No. 1:16CV391-LG-RHW, 2018 WL 4184321, at *1

(S.D. Miss. Aug. 31, 2018) (citing Citizens First Nat’l Bank of Princeton v. Cincinnati Ins. Co.,

178 F.3d 943, 945-46 (7th Cir. 1999)).

       Exhibit 2 contains highly sensitive commercial information identifying the number of

DISH satellite subscribers to its Arabic, Hindi, and Urdu language packages from January 1, 2016

to January 1, 2020, and is the type of commercially sensitive information routinely kept

confidential by Federal courts. Further, the contents of Exhibit 2 are not relevant to any issues of

liability in this case. The information is relevant to show that Defendants’ Easybox service

contributed to the erosion of DISH’s profits and as support for the amount of statutory damages

that DISH requests for Defendants’ copyright infringement.

         Disclosure of the contents of Exhibit 2 is not necessary to convey the essence of the

information, which is described in the Memorandum of Points and Authorities in Support of

DISH’s Motion for Default Judgment (“Memorandum”) and in the Declaration of Michael

Schwimmer (“Schwimmer Declaration”).          These filings describe Exhibit 2 as documenting

DISH’s loss of many thousands of satellite service subscribers to its Arabic, Hindi, and Urdu

language packages during the four years of Defendants’ infringement, and while Defendants’ sales

of Easybox set-top boxes, smart IPTV subscriptions, and subscription renewals were increasing.

(Memorandum at 12; Schwimmer Declaration ¶ 8.) If the contents of Exhibit 2 were disclosed

publicly, the data could be converted to financial information and give DISH’s competitors an

unfair advantage. Thus, the public’s common-law right to view the redacted subscriber numbers

set forth in Exhibit 2 is outweighed by the likely harm to DISH.

       DISH has taken steps to mitigate any possible harm to the public’s common-law right of

access. A redacted version of Exhibit 2 is being filed with the Schwimmer Declaration, and will



                                                 2
      Case 4:19-cv-02994 Document 25 Filed on 01/30/20 in TXSD Page 3 of 3



be publicly accessible. The Memorandum and Schwimmer Declaration accurately describe the

contents of Exhibit 2, but without revealing DISH’s sensitive subscriber data. Accordingly,

Exhibit 2 is properly sealed. See Ins. Distribs. Int’l (Bermuda) Ltd. v. Edgewater Consulting Grp.,

No. A-08-CA-767 AWA, 2010 WL 3064003, at *2 (W.D. Tex. Aug. 2, 2010) (granting motion to

seal specific dollar amounts of investment holdings while unsealing “general references” to that

party’s “wealth”); Erfindergemeinschaft, 2017 WL 434207, at *2-3 (granting motion to seal

financial information and recognizing the “public’s minimal interest in this particular

information”); Rodriguez, 2018 WL 4184321, at *1-2 (granting motion to seal and acknowledging

that such financial information could be used by a competitor for an “improper purpose”).

       For the foregoing reasons, DISH respectfully requests that the Court seal Exhibit 2 to the

Declaration of Michael Schwimmer.

Dated: January 30, 2020                              Respectfully submitted,

                                                     Hagan Noll & Boyle LLC

                                                     By: /s/ Stephen M. Ferguson
                                                     Stephen M. Ferguson (attorney-in-charge)
                                                     Texas Bar No. 24035248
                                                     Southern District of Texas Bar No. 614706
                                                     Two Memorial City Plaza
                                                     820 Gessner, Suite 940
                                                     Houston, Texas 77024
                                                     Telephone: (713) 343-0478
                                                     Facsimile: (713) 758-0146

                                                     Joseph H. Boyle (of counsel)
                                                     Texas Bar No. 24031757
                                                     Southern District of Texas Bar No. 30740

                                                     Counsel for Plaintiff DISH Network L.L.C.




                                                3
